Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on January 28, 2021, assigned serial 17/160,489 and titled “COORDINATED CONTROL OF VEHICLE COHORTS”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a method and system which includes a vehicle cohort controller in operative communication with a plurality of vehicles of a vehicle cohort, the vehicle cohort controller being configured to store a model of total power or energy consumed by operation of the vehicle cohort in one or more non-transitory memory media, perform an optimization of total power or energy consumed by operation of the vehicle cohort using the model, the optimization providing a plurality of optimized vehicle cohort operating parameters defining positioning of the plurality of vehicles relative to one another and a plurality of optimized individual vehicle operating parameters defining one or more internal operating conditions of individual vehicles of the vehicle cohort, determine a plurality of vehicle operating commands corresponding to respective ones of the plurality of vehicles, the plurality of vehicle operating commands configured to modify operation of the plurality of vehicles to produce the optimized vehicle cohort operating parameters and the optimized individual vehicle operating parameters; and transmit the plurality of vehicle operating commands to the respective ones of the plurality of vehicles effective to modify operation of the plurality of vehicles to produce the optimized vehicle cohort operating parameters and the plurality of optimized individual vehicle operating parameters (claims 15, 21 and 27).
Claims 15-32 allowable over the prior art of record (now renumbered as 1-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
May 21, 2022	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661